UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 18, 2011 TC PipeLines, LP (Exact name of registrant as specified in its charter) Delaware 000-26091 52-2135448 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 13arkway, Suite 300 Omaha, NE 68154-05200 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (877) 290-2772 (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure In accordance with General Instruction B.2.of Form 8-K, the following information shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended. Representatives of TC PipeLines, LP (the "Partnership") intend to make a presentation in Greenwich, Connecticut, on Wednesday, May 25, 2011 at the National Association of Publicly Traded Partnerships (NAPTP) Master Limited Partnership Investor Conference and will present an overview of the Partnership and discuss its recently closed acquisition of ownership interests in each of Gas Transmission Northwest LLC and Bison Pipeline LLC. The presentation will be audiocast live beginning at 11:15 a.m. eastern daylight time and available via the Partnership's Investor Centre at www.tcpipelineslp.com. Item9.01 Financial Statements and Exhibits. (d) Exhibits. Press Release datedMay 18, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TC PipeLines, LP by:TC PipeLines GP, Inc., its general partner By:/s/ Donald J. DeGrandis Donald J. DeGrandis Secretary Dated:May 18, 2011 3
